 1
     Stephen M. Doniger (SBN 179314)
 2   stephen@donigerlawfirm.com
     Scott Alan Burroughs (SBN 235718)
 3
     scott@donigerlawfirm.com
 4   Jessica L. Phillips (SBN 314238)
     jphillips@donigerlawfirm.com
 5
     DONIGER / BURROUGHS
 6   603 Rose Avenue
     Venice, California 90291
 7
     Telephone: (310) 590-1820
 8
     Attorneys for Plaintiff
 9

10                         UNITED STATES DISTRICT COURT
11                        CENTRAL DISTRICT OF CALIFORNIA
12
     BRUCE W. TALAMON,                            Case No.: 2:18-cv-06176-JAK-RAO
                                                  Referred to the Hon. Rozella A. Oliver
13
     Plaintiff,
14                                                 STIPULATED PROTECTIVE
                                                   ORDER
15   v.
16
     TUFF GONG WORLDWIDE, LLC, et
17   al.,
18
     Defendants.
19
          1. INTRODUCTION
20
               A. Purposes and Limitations
21
            Discovery in this action is likely to involve production of confidential,
22
     proprietary, or private information for which special protection from public
23
     disclosure and from use for any purpose other than prosecuting this litigation may be
24
     warranted. Accordingly, the parties hereby stipulate to and petition the Court to enter
25
     the following Stipulated Protective Order. The parties acknowledge that this order
26
     does not confer blanket protections on all disclosures or responses to discovery and
27
     that the protection it affords from public disclosures and use extends only to the
28
                                                -1-

                                   [PROPOSED] PROTECTIVE ORDER
 1   limited information or items that are entitled to confidential treatment under the
 2   applicable legal principles.
 3             B. Good Cause Statement
 4         This action is likely to involve trade secrets, customer and pricing lists and
 5   other valuable research, development, commercial, financial, technical and/or
 6   proprietary information for which special protection from public disclosure and from
 7   use for any purpose other than prosecution of this action is warranted. Such
 8   confidential and proprietary materials and information may consist of, among other
 9   things, confidential business or financial information, information regarding
10   confidential business practices, or other confidential research, development, or
11   commercial information (including information implicating privacy rights of third
12   parties), information otherwise generally unavailable to the public, or which may be
13   privileged or otherwise protected from disclosure under state or federal statutes, court
14   rules, case decisions, or common law.
15         Moreover, there is good cause for a two-tiered or attorneys-eyes-only
16   designation inclusion in this protective order as discovery may include confidential
17   and non-public financial and business information that the parties would reasonably
18   protect from customers and/or competitors.
19         Accordingly, to expedite the flow of information, to facilitate the prompt
20   resolution of disputes over confidentiality of discovery materials, to adequately
21   protect information the parties are entitled to keep confidential, to ensure that the
22   parties are permitted reasonable and necessary uses of such material in preparation
23   for and in the conduct of trial, to address their handling at the end of the litigation,
24   and to serve the ends of justice, a protective order for such information is justified in
25   this matter. It is the intent of the parties that information will not be designated as
26   confidential for tactical reasons and that nothing be so designated without a good
27

28
                                                 -2-

                                    [PROPOSED] PROTECTIVE ORDER
 1   faith belief that it has been maintained in a confidential, non-public manner, and there
 2   is good cause why it should not be part of the public record of this case.
 3             C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
 4                SEAL
 5         Designation of information as Protected Material does not necessarily entitle
 6   the Parties to have such documents filed under seal. The Parties’ rights and
 7   obligations with respect to the filing and sealing of documents containing or
 8   designated as Protected Material shall be governed by the terms and procedures of
 9   Local Rule 79-5. Notwithstanding the foregoing, the Parties agree to meet and confer
10   prior to any Party seeking to file with the Court any documents containing Protected
11   Material, in an attempt to determine whether (i) the designating Party will agree to
12   remove the “confidential” designation from the documents; (ii) the documents may
13   be filed in redacted form; or (iii) other means exist to address the concerns of the
14   designating Party but still permit the Party seeking to file the documents to provide
15   the Court with the documentary information sought to be filed. To facilitate the
16   foregoing, any Party seeking to file with the Court any documents containing
17   Protected Material shall request the meet and confer sufficiently in advance of that
18   Party’s filing date to enable the other Party or Parties to present the Court with a
19   written application and proposed order, under Local Rule 79-5, to file the subject
20   documents under seal in the event the Parties are unable to resolve the issue of
21   confidentiality during the meet and confer.
22      2. DEFINITIONS
23             A. Action: Bruce W. Talamon. v. Tuff Gong Worldwide, LLC et al., Case
24   No.: 2:18-cv-06176-JAK-RAO.
25             B. Challenging Party: a Party or Non-Party that challenges the designation
26   of information or items under this Order.
27

28
                                                 -3-

                                   [PROPOSED] PROTECTIVE ORDER
 1              C. “CONFIDENTIAL” Information or Items: information (regardless of
 2   how it is generated, stored, or maintained) or tangible things that qualify for
 3   protection under Federal Rule of Civil Procedure 26(c), and as specified about in the
 4   Good Cause Statement.
 5              D. “HIGHLY CONFIDENTIAL”—ATTORNEYS’ EYES ONLY”
 6   Information or Items: extremely sensitive “CONFIDENTIAL” Information or Items,
 7   the disclosure of which to another Party or Non-Party would create a substantial risk
 8   of serious harm that could not be avoided by less restrictive means.
 9              E. Consultant: a person, including non-party expert and/or consultant,
10   retained or employed by Counsel to assist in the preparation of the case, to the extent
11   that they are reasonably necessary to render professional services in this Action.
12              F. Counsel: Outside Counsel of Record and House Counsel (as well as their
13   support staff).
14              G. Designating Party: a Party or Non-Party that designates information or
15   items that it produces in disclosures or in responses to discovery as
16   “CONFIDENTIAL or “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES
17   ONLY.”
18              H. Disclosure or Discovery Material: all items or information, regardless of
19   the medium or manner in which it is generated, stored, or maintained (including,
20   among other things, testimony, transcripts, and tangible things), that are produced or
21   generated in disclosures or responses to discovery in this matter.
22              I. Expert: a person with specialized knowledge or experience in a matter
23   pertinent to the litigation who has been retained by a Party or its counsel to serve as
24   an expert witness or as a consultant in this Action.
25              J. House Counsel: attorneys who are employees of a party to this Action.
26   House Counsel does not include Outside Counsel of Record or any other outside
27   counsel.
28
                                                -4-

                                   [PROPOSED] PROTECTIVE ORDER
 1             K. Non-Party: any natural person, partnership, corporation, association, or
 2   other legal entity not named as a Party to this action.
 3             L. Outside Counsel of Record: attorneys who are not employees of a party
 4   to this Action but are retained to represent or advise a party to this Action and have
 5   appeared in this Action on behalf of that party or are affiliated with a law firm which
 6   has appeared on behalf of that party, and includes support staff.
 7             M. Party: any party to this Action, including all of its officers, directors,
 8   employees, consultants, retained experts, and Outside Counsel of Record (and their
 9   support staffs).
10             N. Producing Party: a Party or Non-party that produces Disclosure or
11   Discovery Material in this Action.
12             O. Professional Vendors: persons or entities that provide litigation support
13   services (e.g., photocopying, videotaping, translating, preparing exhibits or
14   demonstrations, and organizing, storing, or retrieving data in any form or medium)
15   and their employees and subcontractors.
16             P. Protected Material: any Disclosure or Discovery Material that is
17   designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—ATTORNEYS’
18   EYES ONLY.”
19             Q. Receiving Party: a Party that receives Disclosure or Discovery Material
20   from a Producing Party
21      3. SCOPE
22         The protections conferred by this Stipulation and Order cover not only
23   Protected Material (as defined above), but also (1) any information copied or
24   extracted from Protected Material; (2) all copies, excerpts, summaries, or
25   compilations of Protected Material; and (3) any testimony, conversations, or
26   presentations by Parties or their Counsel that might reveal Protected Material.
27

28
                                                 -5-

                                   [PROPOSED] PROTECTIVE ORDER
 1           Any use of Protected Material at trial will be governed by the orders of the trial
 2   judge. This Order does not govern the use of Protected Material at trial.
 3         4. DURATION
 4           After this Action has terminated, the Court shall retain jurisdiction to enforce
 5   the provisions of this Protective Order and to make such amendments, modifications
 6   and additions to this Protective Order as the Court may from time-to-time deem
 7   appropriate. Nothing in this Protective Order restricts or is intended to restrict the
 8   use or admission at trial of Protected Material.
 9         5. DESIGNATED PROTECTED MATERIAL
10              A. Exercise of Restraint and Care in Designating Material for Protection.
11   Each Party or Non-Party that designates information or items for protection under this
12   Order must take care to limit any such designation to specific material that qualifies
13   under the appropriate standards. The Designating Party must designate for protection
14   only those parts of material, documents, items, or oral or written communications that
15   qualify so that other portions of the material, documents, items, or communications
16   for which protection is not warranted are not swept unjustifiably within the ambit of
17   this Order.
18           Mass, indiscriminate, or routinized designations are prohibited. Designations
19   that are shown to be clearly unjustified or that have been made for an improper
20   purpose (e.g., to unnecessarily encumber the case development process or to impose
21   unnecessary expenses and burdens on other parties) may expose the Designating
22   Party to sanctions.
23           If it comes to a Designating Party’s attention that information or items that it
24   designated for protection do not qualify for protection, that Designating Party must
25   promptly notify all other Parties that it is withdrawing the inapplicable designation.
26   ///
27

28
                                                 -6-

                                    [PROPOSED] PROTECTIVE ORDER
 1
                 B. Manner and Timing of Designations.

 2
            Except as otherwise provided in this Order (see, e.g., second paragraph of

 3
     section 5(B)(i) below), or as otherwise stipulated or ordered, Disclosure or Discovery

 4
     Material that qualifies for protection under this Order must be clearly so designated

 5
     before the material is disclosed or produced.

 6
            Designation in conformity with this order requires:

 7                   i.   for information in documentary form (e.g., paper or electronic
 8   documents, but excluding transcripts of depositions or other pretrial or trial
 9   proceedings), that the Producing Party affix at a minimum, the legend
10   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL–ATTORNEYS’ EYES
11   ONLY” to each page that contains protected material. If only a portion or portions of
12   the material on a page qualifies for protection, the Producing Party also must clearly
13   identify the protected portion(s) (e.g., by making appropriate markings in the
14   margins).
15                    A Party or Non-Party that makes original documents available for
16   inspection need not designate them for protection until after the inspecting Party has
17   indicated which documents it would like copied and produced. During the inspection
18   and before the designation, all of the material made available for inspection will be
19   deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents
20   it wants copied and produced, the Producing Party must determine which documents,
21   or portions thereof, qualify for protection under this Order. Then, before producing
22   the specified documents, the Producing Party must affix the legend
23
     “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL–ATTORNEYS’ EYES
24
     ONLY” to each page that contains Protected Material. If only a portion or portions of
25
     the material on a page qualifies for protection, the Producing Party also must clearly
26
     identify the protected portion(s) (e.g., by making appropriate markings in the
27
     margins).
28
                                                -7-

                                   [PROPOSED] PROTECTIVE ORDER
 1
                    ii.   With respect to testimony elicited during any deposition before

 2
     trial, whenever counsel for any Party deems that any question or line of questioning

 3
     calls for or will result in the disclosure of information which should be treated as

 4
     Protected Material, said counsel may designate on the record prior to such disclosure,

 5
     or promptly thereafter, that such testimony is Protected Material. In the event that

 6
     Protected Material is to be disclosed at such deposition, each person personally in

 7
     attendance at such deposition and who is not the witness being examined or is not

 8
     entitled pursuant to this Protective Order to have access to the Protected Material

 9   shall be excluded from those portions of the proceeding during which Protected

10   Material designated by another Party is to be disclosed.

11                 iii.   for information produced in some form other than documentary
12   and for any other tangible items, that the Producing Party affix in a prominent place
13   on the exterior of the container or containers in which the information is stored the
14   legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
15   ONLY. If only a portion or portions of the information warrants protection, the
16   Producing Party, to the extent practicable, will identify the protected portion(s).
17
               C. Inadvertent Failures to Designate. If timely corrected, an inadvertent
18
     failure to designate qualified information or items does not, standing alone, waive the
19
     Designating Party’s right to secure protection under this Order for such material.
20
     Upon timely correction of a designation, the Receiving Party must make reasonable
21
     efforts to assure that the material is treated in accordance with the provisions of this
22
     Order. Within five (5) business days of receipt of the substitute copies, the receiving
23
     party shall return the previously unmarked or mismarked items and all copies thereof.
24
     If the parties do not collectively agree to replacement of the Protected Material, the
25
     producing party shall comply with the procedure of Local Rule 37 in seeking
26
     protection for the inadvertently produced material.
27

28
                                                -8-

                                   [PROPOSED] PROTECTIVE ORDER
 1
               D. Copies. All complete or partial copies of a document that disclose

 2
     Protected Material shall be subject to the terms of this Stipulated Protective Order.

 3      6. CHALLENGING CONFIDENTIALITY DESIGNATIONS
 4             A. Timing of Challenges. Any Party or Non-Party may challenge a
 5   designation of confidentiality at any time that is consistent with the Court’s
 6   Scheduling Order.
 7             B. Meet & Confer. The Challenging Party will initiate the dispute
 8   resolution process (and, if necessary, file a discovery motion) under Local Rule 37.1
 9   et seq.
10             C. The burden of persuasion in any such challenge proceeding will be on
11   the Designating Party. Frivolous challenges, and those made for an improper purpose
12   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
13   expose the Challenging Party to sanctions. Unless the Designating Party has waived
14   or withdrawn the confidentiality designation, all parties will continue to afford the
15   material in question the level of protection to which it is entitled under the Producing
16   Party’s designation until the Court rules on the challenge.
17      7. ACCESS TO AND USE OF PROTECTED MATERIAL
18             A. Basic Principles. Unless and until otherwise ordered by the Court or
19   agreed to in writing by all parties, Receiving Party may use Protected Material that is
20   disclosed or produced by another Part or by a Non-Party in connection with this
21   Action only for prosecuting, defending, or attempting to settle this action and during
22   any appellate proceeding related thereto. Protected Material shall not be used by any
23   party or person receiving them for any business or any other purpose. Such Protected
24   Material may be disclosed only to the category of persons and under the conditions
25   described in this Order. For purposes of this Stipulated Protective Order, “disclose”
26   or “disclosed” means to show, furnish, reveal or provide, indirectly or directly, any
27   portion of the Protected Material or its contents, orally or in writing including the
28
                                                -9-

                                   [PROPOSED] PROTECTIVE ORDER
 1   original or any copy of the Protected Material. When the Action has been terminated,
 2   a Receiving Party must comply with the provisions of section 13 below (FINAL
 3   DISPOSITION).
 4         Protected Material must be stored and maintained by a Receiving Party at a
 5   location and in a secure manner that ensures that access is limited to the persons
 6   authorized under this Order.
 7            B. Disclosure of “CONFIDENTIAL” Information or Items.
 8         Unless otherwise ordered by the Court or permitted in writing by the
 9   Designating Party, a Receiving Party may disclose any information or item
10   designated “CONFIDENTIAL” only to:
11                  i.   The Receiving Party’s Outside Counsel of Record in this Action,
12   as well as employees of said Outside Counsel of Record to whom it is reasonably
13   necessary to disclose the information for this Action;
14                 ii.   The officers, directors, and employees (including House Counsel)
15   of the Receiving Party to whom disclosure is reasonably necessary for this Action;
16                iii.   Experts (as defined in this Order) of the Receiving Party to whom
17   disclosure is reasonably necessary for this Action and who have signed the
18   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
19                iv.    The Court and its personnel;
20                 v.    Court reporters and their staff;
21                vi.    Professional jury or trial consultants, mock jurors, and
22   Professional Vendors to whom disclosure is reasonably necessary for this Action and
23   who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
24                vii.   The Author or recipient of a document containing the information
25   or a custodian or other person who otherwise possessed or knew the information;
26               viii.   During their depositions, witnesses, and attorneys for witnesses,
27   in the Action to whom disclosure is reasonably necessary, provided: (1) the deposing
28
                                               - 10 -

                                    [PROPOSED] PROTECTIVE ORDER
 1   party requests that the witness sign the form attached as Exhibit A hereto; and (2)
 2   they will not be permitted to keep any confidential information unless they sign the
 3   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
 4   agreed by the Designating Party or ordered by the Court. Pages of transcribed
 5   deposition testimony or exhibits to depositions that reveal Protected Material may be
 6   separately bound by the court reporter and may not be disclosed to anyone except as
 7   permitted under this Stipulated Protective Order; and
 8                  ix.    Any mediator or settlement officer, and their supporting
 9   personnel, mutually agreed upon by any of the parties engaged in settlement
10   discussions.
11            C. Disclosure of “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES
12                  ONLY” Information or Items.
13         Unless otherwise ordered by the Court or permitted in writing by the
14   Designating Party, a Receiving Party may disclose any information or item
15   designated “HIGHLY CONFIDENTIAL – ATTORNEYS EYES ONLY” only to:
16                    i.   The Receiving Party’s Outside Counsel of Record in this Action,
17   as well as employees of said Outside Counsel of Record to whom it is reasonably
18   necessary to disclose the information for this Action;
19                   ii.   Experts (as defined in this Order) of the Receiving Party to whom
20   disclosure is reasonably necessary for this Action and who have signed the
21   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
22                  iii.   The Court and its personnel;
23                  iv.    Court reporters and their staff;
24                   v.    Professional jury or trial consultants, mock jurors, and
25   Professional Vendors to whom disclosure is reasonably necessary for this Action and
26   who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
27

28
                                                 - 11 -

                                     [PROPOSED] PROTECTIVE ORDER
 1                  vi.    The Author or recipient of a document containing the information
 2   or a custodian or other person who otherwise possessed or knew the information;
 3                  vii.   Any mediator or settlement officer, and their supporting
 4   personnel, mutually agreed upon by any of the parties engaged in settlement
 5   discussions.
 6             D. Use of Protected Material by Designating Party.
 7         Nothing in this Stipulated Protective Order shall limit a Designating Party’s
 8   use of its own information or materials, or prevent a Designating Party from
 9   disclosing its own information or materials to any person. Such disclosure shall not
10   affect any designations made pursuant to the terms of this Stipulated Protective
11   Order, so long as the disclosure is made in a manner that is reasonably calculated to
12   maintain the confidentiality of the information.
13      8. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
14         OTHER LITIGATION
15         If a Party is served with a subpoena or a court order issued in other litigation
16   that compels disclosure of any information or items designated in this Action as
17   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES
18   ONLY,” that Party must:
19             A. Promptly notify in writing the Designating Party. Such notification will
20   include a copy of the subpoena or court order;
21             B. Promptly notify in writing the party who caused the subpoena or order to
22   issue in the other litigation that some or all of the material covered by the subpoena
23   or order is subject to this Protective Order. Such notification will include a copy of
24   this Stipulated Protective Order; and
25
               C. Cooperate with respect to all reasonable procedures sought to be pursued

26
     by the Designating Party whose Protected Material may be affected.

27
           If the Designating Party timely seeks a protective order, the Party served with

28
     the subpoena or court order will not produce any information designated in this
                                                - 12 -

                                    [PROPOSED] PROTECTIVE ORDER
 1
     action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—ATTORNEYS’

 2
     EYES ONLY” before a determination by the court from which the subpoena or order

 3
     issued, unless the Party has obtained the Designating Party’s permission. The

 4
     Designating Party will bear the burden and expense of seeking protection in that

 5
     court of its confidential material and nothing in these provisions should be construed

 6
     as authorizing or encouraging a Receiving Party in this Action to disobey a lawful

 7
     directive from another court.

 8
        9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE

 9         PRODUCED IN THIS LITIGATION

10             A. The terms of this Order are applicable to information produced by a

11   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information

12   produced by Non-Parties in connection with this litigation is protected by the

13   remedies and relief provided by this Order. Nothing in these provisions should be

14   construed as prohibiting a Non-Party from seeking additional protections.

15             B. In the event that a Party is required, by a valid discovery request, to

16   produce a Non-Party’s confidential information in its possession, and the Party is
17   subject to an agreement with the Non-Party not to produce the Non-Party’s
18   confidential information, then the Party will:
19                  i.   Promptly notify in writing the Requesting Party and the Non-
20   Party that some or all of the information requested is subject to a confidentiality
21   agreement with a Non-Party;
22                 ii.   Promptly provide the Non-Party with a copy of the Stipulated
23   Protective Order in this Action, the relevant discovery request(s), and a reasonably
24   specific description of the information requested and
25                iii.   Make the information requested available for inspection by the
26   Non-Party, if requested.
27

28
                                                - 13 -

                                     [PROPOSED] PROTECTIVE ORDER
 1
               C. If the Non-Party fails to seek a protective order from this Court within

 2
     14 days of receiving the notice and accompanying information, the Receiving Party

 3
     may produce the Non-Party’s confidential information responsive to the discovery

 4
     request. If the Non-Party timely seeks a protective order, the Receiving Party will not

 5
     produce any information in its possession or control that is subject to the

 6
     confidentiality agreement with the Non-Party before a determination by the Court.

 7
     Absent a court order to the contrary, the Non-Party will bear the burden and expense

 8
     of seeking protection in this Court of its Protected Material.

 9      10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

10         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed

11   Protected Material to any person or in any circumstance not authorized under this

12   Stipulated Protective Order, the Receiving Party must immediately (a) notify in

13   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts

14   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or

15   persons to whom unauthorized disclosures were made of all the terms of this Order,

16   and (d) request such person or persons to execute the “Acknowledgment and
17   Agreement to Be Bound” that is attached hereto as Exhibit A.
18      11. INADVERTANT PRODUCTION OF PRIVILEGED OR OTHERWISE
19         PROTECTED MATERIAL
20
           When a Producing Party gives notice to Receiving Parties that certain
21
     inadvertently produced material is subject to a claim of privilege or other protection,
22
     the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
23
     Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
24
     may be established in an e-discovery order that provides for production without prior
25
     privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
26
     parties reach an agreement on the effect of disclosure of a communication or
27
     information covered by the attorney-client privilege or work product protection, the
28
                                               - 14 -

                                   [PROPOSED] PROTECTIVE ORDER
 1   parties may incorporate their agreement in the stipulated protective order submitted
 2   to the court.
 3      12. MISCELLANEOUS
 4             A. Right to Further Relief. Nothing in this Order abridges the right of any
 5   person to seek its modification by the Court in the future.
 6
               B. Right to assert other Objections. By stipulating to the entry of this
 7
     Protective Order, no Party waives any right it otherwise would have to object to
 8
     disclosing or producing any information or item. Similarly, no Party waives any right
 9
     to object on any ground to use in evidence of any of the material covered by this
10
     Protective Order.
11

12
        13. FINAL DISPOSITION

13
           At the election of any Designating Party who produced Protected Material,

14
     within thirty (30) days after settlement, dismissal, and/or the last day for the filing of

15   a notice appeal of the final decision in this matter, with no such notice of appeal

16   having been filed, each Receiving Party must return all Protected Material to the

17   Producing Party or destroy such material, provided that no party will be required to

18   expunge any system back-up media such as copies of any computer records or files

19   containing Protected Material which may have been created pursuant to automatic

20   archiving or back-up procedures on secured central storage servers and which cannot

21   reasonably be expunged, and further provided that any destruction does not destroy

22   or affect the destroying party’s computer programs, hardware, software, servers, or
23   the like. As used in this subdivision, “all Protected Material” includes all copies,
24   abstracts, compilations, summaries, and any other format reproducing or capturing
25   any of the Protected Material. Whether the Protected Material is returned or
26   destroyed, the Receiving Party must submit a written certification to the Producing
27   Party (and, if not the same person or entity, to the Designating Party) by the 30-day
28
                                                - 15 -

                                   [PROPOSED] PROTECTIVE ORDER
 1
     deadline affirming that the Receiving Party has not retained any copies, abstracts,

 2
     compilations, summaries or any other format reproducing or capturing any of the

 3
     Protected Material. Notwithstanding this provision, Counsel are entitled to retain an

 4
     archival copy of all pleadings, motion papers, trial, deposition, and hearing

 5
     transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert

 6
     reports, attorney work product, and consultant and expert work product, even if such

 7
     materials contain Protected Material. Any such archival copies that contain or

 8
     constitute Protected Material remain subject to this Protective Order.

 9      14. VIOLATION
10         Any willful violation of this Order may be punished by civil or criminal
11   contempt proceedings, financial or evidentiary sanctions, reference to disciplinary
12   authorities, or other appropriate action at the Court's discretion.
13

14
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
15

16   DATED: January 18, 2019
17                                                       HON. ROZELLA A. OLIVER
                                                         United States Magistrate Judge
18

19

20

21

22

23

24

25

26

27

28
                                                - 16 -

                                   [PROPOSED] PROTECTIVE ORDER
 1
                                           EXHIBIT A

 2
                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3         I, _________________, declare under penalty of perjury that I have read in its
 4   entirety and understand the Stipulated Protective Order that was issued by the United
 5   States District Court for the Central District of California on [date] in the case of
 6   Bruce W. Talamon. v. Tuff Gong Worldwide, LLC et al., Case No.: 2:18-cv-06176-
 7   JAK-RAO. I agree to comply with and to be bound by all the terms of this Stipulated
 8   Protective Order and I understand and acknowledge that failure to so comply could
 9   expose me to sanctions and punishment in the nature of contempt. I solemnly promise
10   that I will not disclose in any manner any information or item that is subject to this
11
     Stipulated Protective Order to any person or entity except in strict compliance with
12
     the provisions of this Order. I further agree to submit to the jurisdiction of the United
13
     States District Court for the Central District of California for the purpose of enforcing
14
     the terms of this Stipulated Protective Order, even if such enforcement proceedings
15
     occur after termination of this action. I hereby appoint [full name] of [full address
16
     and telephone number] as my California agent for service of process in connection
17
     with this action or any proceedings related to enforcement of this Stipulated
18
     Protective Order.
19

20
     Date: __________________
21

22   City and State where signed:
23
     Printed name:
24

25   Signature:
26

27

28
                                                - 17 -

                                    [PROPOSED] PROTECTIVE ORDER
